

115 HR 5104 IH: Medicare Enrollment Protection Act
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5104IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Schrader (for himself, Mr. Curbelo of Florida, Mr. Thompson of California, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for a special enrollment period under
			 Medicare for individuals enrolled in COBRA continuation coverage, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Medicare Enrollment Protection Act. 2.Treatment under Medicare of individuals transitioning from COBRA continuation coverage (a)Special enrollment period for individuals enrolled in COBRA continuation coverageSection 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) is amended by adding at the end the following new paragraph:
				
					(5)
 (A)In the case of an individual who— (i) (I)at the time the individual first satisfies paragraph (1) or (2) of section 1836, is enrolled in COBRA continuation coverage (as defined in subparagraph (D)); or
 (II)is enrolled in COBRA continuation coverage (and made such enrollment after attaining 65 years of age) and immediately prior to such enrollment was an individual described in paragraph (1) or (2) of this subsection; and
 (ii)has elected not to enroll (or to be deemed enrolled) under this section during the individual’s initial enrollment period;
 there shall be a special enrollment period described in subparagraph (B).(B)The special enrollment period referred to in subparagraph (A) is the period that includes each month during any part of which the individual is enrolled in COBRA continuation coverage.
 (C)An individual may only enroll during the special enrollment period provided under subparagraph (B) one time during the individual’s lifetime.
 (D)For purposes of this paragraph, the term COBRA continuation coverage means continuation coverage— (i)under a COBRA continuation provision (as defined in section 2791(d)(4) of the Public Health Service Act);
 (ii)pursuant to section 8905a of title 5, United States Code; or (iii)under a similar State program that provides comparable continuation coverage..
 (b)Coverage period for individuals transitioning from COBRA continuation coverageSection 1838(e) of the Social Security Act (42 U.S.C. 1395q(e)) is amended— (1)by striking pursuant to section 1837(i)(3) or 1837(i)(4)(B) and inserting the following:
					
 pursuant to—(1)section 1837(i)(3) or 1837(i)(4)(B)—; (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving the indentation of each such subparagraph 2 ems to the right;
 (3)by striking the period at the end of the subparagraph (B), as so redesignated, and inserting ; or; and (4)by adding at the end the following new paragraph:
					
 (2)section 1837(i)(5), the coverage period shall begin on the first day of the month following the month in which the individual so enrolls..
 (c)No increase in premiumSection 1839(b) of such Act (42 U.S.C. 1395r(b)) is amended— (1)in the first sentence, by inserting , (i)(5), after subsection (i)(4); and
 (2)in the second sentence, by inserting before the period at the end the following: or months for which the individual can demonstrate that the individual was enrolled in COBRA continuation coverage (as such term is defined in section 1837(i)(5)(D))..
 (d)Updating COBRA continuation coverage notificationsThe Secretary of Labor, in consultation with the Secretary of Health and Human Services, shall update the COBRA continuation coverage election notice and COBRA continuation coverage general notice required under section 606 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1166) to be given by an employer to an employee eligible for COBRA continuation coverage to include an explanation of how the Medicare secondary payer rules under section 1862(b) of the Social Security Act (42 U.S.C. 1395y(b)) apply with respect to COBRA continuation coverage.
 (e)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to periods of COBRA continuation coverage beginning on or after such date.
			